              Case 1:19-cv-01977 Document 1 Filed 07/02/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                    )
111 East 18th Street                              )
New York, NY 10003                                )
                                                  )
        Plaintiff,                                )
                                                  )       Case No. 19-cv-1977
        v.                                        )
                                                  )
U.S. DEPARTMENT OF JUSTICE,                       )
950 Pennsylvania Avenue, NW                       )
Washington, D.C. 20530                            )
                                                  )
FEDERAL BUREAU OF                                 )
INVESTIGATION,                                    )
935 Pennsylvania Avenue, NW                       )
Washington, D.C. 20535                            )
                                                  )
                                                  )
        Defendants.                               )

                                       COMPLAINT

        1.      Plaintiff BUZZFEED INC. files this Freedom of Information Act suit to force

Defendants DEPARTMENT OF JUSTICE and FEDERAL BUREAU OF INVESTIGATION, to

produce records related to communications between the Los Angeles FBI field office and various

businesses that market DNA and genetic testing.

                                         PARTIES

        2.      Plaintiff BUZZFEED INC. is a member of the media and made the FOIA request

at issue in this case.

        3.      Defendant DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency subject to

the Freedom of Information Act, 5 U.S.C. § 552.

        4.      Defendant FEDERAL BUREAU OF INVESTIGATION (“FBI”) is a federal

agency subject to the Freedom of Information Act, 5 U.S.C. § 552 and a component of DOJ.
             Case 1:19-cv-01977 Document 1 Filed 07/02/19 Page 2 of 4



                                 JURISDICTION AND VENUE

       5.        This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

       6.        Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                              DEFENDANTS’ FOIA VIOLATION

       7.        On March 11, 2019, BUZZFEED requested from FBI any communications from

January 1, 2018, to present between Steve Kramer, Melissa Parisot, or other staff of the FBI field

office in Los Angeles, and FamilyTreeDNA, Gene by Gene, MyHeritage, or Parabon Nanolabs.

BUZZFEED also requested all contracts and/or purchase orders for service between the FBI and

FamilyTreeDNA, Gene by Gene, and Parabon Nanolabs, as well as documents describing the

services available to law enforcement for processing crime scene samples for submission to

genetic genealogy services and describing available genetic genealogy services. A true and

correct copy of the request and related communications is attached as Exhibit A.

       8.        In response to a prior request for this information from BUZZFEED, FBI only

conducted a main file search of the Central Records System. This would only return records in

which these companies were the subject of an investigation.

       9.        In its March 11 request, BUZZFEED specifically requested records residing in

“both investigative and non-investigative record keeping systems and databases,” as well as the

Los Angeles FBI field office, and in the email accounts of Steve Kramer and Melissa Parisot.

See Exhibit A.

       10.       BUZZFEED received a response from FBI that acknowledged receipt of the

online FOIA submission on March 11, 2019. See Exhibit A.

       11.       On April 26, 2019, more than 20 business days after the initial request,

BUZZFEED emailed FBI requesting the status of his request. See Exhibit A.


                                                  -2-
               Case 1:19-cv-01977 Document 1 Filed 07/02/19 Page 3 of 4



       12.      On April 29, 2019, FBI assigned the request FOIPA Request Number 1429177-

000 and stated that the request was in the “initial processing phase,” that the estimated date for

completion of the search would be 1,289 days, and that only after that time would FBI provide

an estimated date of completion for processing the request. See Exhibit A.

       13.      In violation of FOIA, Defendants have not issued a determination in response to

the request and the deadline to do so has passed.

       14.      In violation of FOIA, Defendants have not “promptly” produced the records and

have provided an estimated completion date that is not “prompt,” as the statute requires.

                                COUNT I – FOIA VIOLATION

       15.      The above paragraphs are incorporated herein.

       16.      Defendants are agencies subject to FOIA.

       17.      Plaintiffs made a FOIA request to FBI on March 11, 2019.

       18.      Defendants have failed to issue a determination or produce the requested records.

WHEREFORE, Plaintiffs ask the Court to:

          i.    Order Defendants to conduct a reasonable search for records and to produce

                promptly all non-exempt requested records;

         ii.    Award Plaintiff attorney fees and costs; and

        iii.    Enter any other relief the Court deems appropriate.


Dated: July 2, 2019
                                                     Respectfully Submitted,

                                                     /s/ Matthew Topic

                                                     Attorneys for Plaintiffs

                                                     Matthew Topic, Bar No. IL0037
                                                     Joshua Burday, Bar No. IL0042
                                                     Merrick Wayne, Bar No. IL0058


                                               -3-
Case 1:19-cv-01977 Document 1 Filed 07/02/19 Page 4 of 4



                                (E-Mail: foia@loevy.com)
                                LOEVY & LOEVY
                                311 N. Aberdeen, Third Floor
                                Chicago, Illinois 60607
                                Tel.: (312) 243-5900
                                Fax: (312) 243-5902




                          -4-
